PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zapata, Franky
Application No. 15/805,490
Filed: November 07, 2017
For: PRESSURIZED-FLUID FLIGHT SYSTEMS AND METHODS OF USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed July 06, 2020, to accept a delayed submission of certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

On July 06, 2020, applicant submitted the present petition, a $100 petition fee, and a certified copy of foreign application 1755013 filed June 06, 2017. On petition, applicant has provided a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on November 07, 2017. 

Any questions concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  


/Ramesh Krishamurthy/
Ramesh Krishamurthy
Petitions Examiner
Office of Petitions